Exhibit 10.91

SEPARATION AGREEMENT AND RELEASE OF CLAIMS


This Separation Agreement and Release of Claims (“Agreement”) is an agreement
between Holly Energy Partners, L.P., Holly Logistic Services, L.L.C (“HLS”),
HollyFrontier Payroll Services, Inc., and HollyFrontier Corporation (for the
limited purposes set forth herein) (“HFC”), on behalf of themselves and their
parents, subsidiaries, affiliates, directors and officers (collectively, the
“Company”), and me, Bruce R. Shaw.


I acknowledge and agree to the following:    


1.I have resigned as President of HLS and resigned any director and officer
positions I hold with the Company or any affiliate or subsidiary of the Company,
effective October 29, 2015. I also release all claims against the Company and
any affiliate or subsidiary of the Company, and promise not to sue the Company
or any affiliate or subsidiary of the Company in the future, all as described in
more detail below. In exchange for my agreements and promises, the Company has
agreed to pay me Separation Pay and Benefits (set forth on Attachment A) which I
understand I would not receive unless I sign this Agreement.


2.My employment will be terminated. I understand that my final day of active
employment with the Company will be on my Last Date of Employment as set forth
on Attachment A, which attachment is part of this Agreement. All salary and
other benefits will cease at that time, except as otherwise provided in this
Agreement.


3.I will receive payment(s) and benefits by signing this Agreement that I
otherwise would not receive. I understand that I have been offered Separation
Pay and Benefits (set forth on Attachment A) in exchange for signing this
Agreement. These payment(s) and benefits are subject to taxes and customary
withholdings and will be paid within the time periods set forth on Attachment A.
I understand that on my Last Date of Employment, I will be separated from the
HLS payroll.


4.I am giving up my right to claim benefits and/or damages under laws that
relate to or arise from my employment with the Company and/or separation from
employment with the Company. I realize that there are various local, state, and
federal laws, both statutory and common law, that may apply and/or relate to my
employment with the Company. I understand that, among other things, these laws
prohibit employment discrimination on the basis of age, color, race, gender,
sexual reference/orientation, marital status, national origin, mental or
physical disability, religious affiliation, veteran status, or other protected
classification, and that these laws are enforced through the courts and agencies
such as the Equal Employment Opportunity Commission (EEOC), Department of Labor,
and state human rights, wage and hour and fair employment practices agencies.


Such laws include, but are not limited to, federal and state wage and hour laws,
including the Fair Labor Standards Act (FLSA), federal and state whistleblower
laws, federal and state leave laws, including the Family and Medical Leave Act
(FMLA), federal and state anti-discrimination and other laws, including Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, as amended (ADEA), the Employee Retirement Income Security Act, 29 U.S.C.
100l, et seq. (ERISA) (excluding COBRA), 42 U.S.C. Section 1981, the Worker
Adjustment and Retraining Notification (WARN) Act, the Equal Pay Act, the
Americans with



US 3854251v.2

--------------------------------------------------------------------------------




Disabilities Act (ADA), the Vietnam Era Veterans Readjustment Assistance Act,
the Fair Credit Reporting Act, the Occupational Safety and Health Act (OSHA),
the Sarbanes-Oxley Act of 2002 (SOX) and any other federal or state employment
laws, as each may be amended from time to time.


By signing this Agreement, I give up any rights and claims I may have under
these or any other laws that may apply or relate to my employment, retirement or
termination of employment with the Company except those described in Paragraph 5
below. I understand that I am giving up all statutory, common law or contract
claims and rights, including those that I am not currently aware of and those
not mentioned in this Agreement, up to and through the date I sign this
Agreement. I acknowledge and agree that, except for the compensation and
benefits described in Paragraph 5 below, I have been paid all wages and other
compensation to which I am entitled and received all leaves (paid and unpaid) to
which I am entitled.


5.I understand that certain actions/activities are not prevented by this
Agreement. I understand that this Agreement does not prevent me from
participating in investigations or proceedings conducted by the EEOC or the
NLRB. This Agreement does not affect the rights and responsibilities of the EEOC
to enforce the ADEA and cannot be used to interfere with the protected rights of
an employee related to an EEOC investigation or proceeding. However, I give up
all rights to recover or receive damages, money, or other personal benefits as a
result of such charge, investigation or proceeding conducted by the EEOC, NLRB
or other administrative agency. I understand that this Agreement does not
prevent me from exercising my rights, if any, to a) vested benefits under any
pension or savings plan or deferred compensation plan; b) COBRA benefits; c)
receive pay for accrued but unused vacation and/or d) any right to base salary
through my Last Date of Employment.
 
6.I am giving up all claims against the Company and their respective
subsidiaries officers and directors, subject to paragraph 7 below, on behalf of
myself, and anyone who may have the legal right to make claims on my behalf. I
release the Company and their respective directors, officers, representatives,
agents and employees, and any of the Company’s successors or predecessors,
affiliates, or parent, subsidiary and related companies (collectively referred
to as “Releasees”) from any and all claims, known or unknown, including claims
for attorneys’ fees and costs with respect to, or arising out of, my employment,
retirement or termination of employment with the Company.


7.I agree not to sue the Company with respect to claims I have released in this
Agreement, or otherwise break my promises under this Agreement. I understand
that I must pay the Company’s legal fees if I sue the Company or otherwise break
my promises in this Agreement. I understand that I do not have to pay the
Company’s legal fees under this paragraph, and that I will not be penalized in
any way, if I challenge only my waiver and/or release of age discrimination
claims under the ADEA.


8.I agree to cooperate with the Company. I agree to cooperate with the Company
in obtaining court or agency approval of this Agreement, in the event that such
approval is necessary. I also agree, upon the Company’s request, to reasonably
cooperate in any Company investigations and/or litigation regarding events that
occurred during my employment with the Company. I understand that the Company
will compensate me for any reasonable expenses I incur as a result of such
cooperation, as long as I request such compensation in advance and in writing.






--------------------------------------------------------------------------------




9.I understand that I continue to be bound to my other obligations to the
Company, including my obligations to protect confidential information. I
understand that after my Last Date of Employment, I continue to be bound by my
other obligations and promises to the Company, including, but not limited to,
the obligation contained in the Company’s Code of Conduct (the “Code”), and any
intellectual property agreements signed by me, except as specifically modified
by this Agreement.


I affirm my obligation to the Company not to disclose to any third party
non-public Company information. I understand that this paragraph shall not apply
to information that is required to be disclosed by law or to information
provided to a government agency acting in its official capacity.


10.I will return all Company property before my Last Date of Employment. In
accordance with my existing and continuing obligations to the Company (including
those obligations arising under the Code and any confidentiality, intellectual
property and/or other agreements that I have previously signed), I agree that I
have returned or will immediately return to the Company, on or before my Last
Date of Employment, all Company property, including building passes, credit
cards, keys, telephones, company files, documents, records, computer access
codes, computer programs, instruction manuals, business plans, and other
property that I received, prepared, or helped to prepare in connection with my
employment with the Company. I also agree that I have not kept any copies,
duplicates, reproductions, computer disks, or excerpts of any Company materials
or documents.


11.Applicable Law. The laws of the state of Texas apply to this Agreement.


12.This Agreement may be enforceable in parts. This Agreement is valid, even if
any section or term is not enforceable. In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held to be
unenforceable under the applicable law, the rest of the Agreement shall continue
to apply.


13.I waive my right to a trial by jury. I understand that pursuant to this
Agreement, I am giving up my right to a trial by jury. The Company also waives
its right to a trial by jury.


14.I will not solicit the Company’s employees. From the date I receive this
Agreement for review, and for twenty-four months after my Last Date of
Employment, I will not, without written consent of the Company, recruit, hire or
retain, or assist or induce any person or business in recruiting, hiring or
retaining, any active employee of the Company, or provide names or other
information about any employees for purposes of recruiting such employees away
from the Company to any person or business. The foregoing shall not preclude me
from providing the name of any employee to any person for the sole purpose of
obtaining a referral from such employee in accordance with the Company’s
policies.


15.I will not seek reemployment with the Company. I agree not to solicit, seek
or accept an employment position with the Company after my Last Date of
Employment.


16.This is the entire Agreement between the Company and me. This Agreement,
including Attachment A, contains the entire agreement between the Company and me
concerning the separation of my employment, except as set forth in paragraph 9
above and except for any




--------------------------------------------------------------------------------




Indemnification Agreements previously issued to me by the Company, if any, which
Indemnity Agreements shall continue as set forth therein and are not intended to
be terminated by this Agreement. In deciding to sign this Agreement, I am not
relying on any statements or promises except those found in this Agreement. This
Agreement replaces any prior agreements between the Company and me dealing with
the same subjects, except as set forth in paragraph 9 above.


17.I have been advised to consult with an attorney. The Company has advised me
to consult with an attorney, at my own expense, before signing this Agreement,
and I have had the opportunity to do so.


18.I will reaffirm my obligations under this Agreement. If asked by the Company
to re-execute and reaffirm my obligations under this Agreement (including the
release of claims) on or after my Last Date of Employment, I agree to do so as
one of my obligations under this Agreement and as a condition of receiving the
Separation Pay and Benefits.


19.I may have the right to cancel this Agreement, but I must do so in writing
and on time. I understand that, pursuant to the Older Workers Benefit Protection
Act of 1990 (OWBPA), I have the right to consult an attorney at my own expense
before signing this Agreement, and the Company has advised me to consult an
attorney; I have at least twenty-one days from the date I received this
Agreement to consider the Agreement before signing it; I may change my mind and
cancel the Agreement within seven calendar days after signing it; and that my
right to receive the Separation Pay and Benefits will not be effective until the
expiration of the seven day period. If I decide to cancel this Agreement, I
understand that the Company must receive written notice of my decision before
the seven day period expires. I must provide that notice to the HR Contact
identified on Attachment A of my decision before the time period expires.


20.I will keep this Agreement confidential. Except as required by law or
regulation, including the rules and regulations of the Securities and Exchange
Commission, I will keep confidential the amounts paid to me under this Agreement
and all other terms of this Agreement, including the fact that this Agreement
exists between the Company and me. I will not reveal the amounts paid to me or
the other terms of this Agreement (including the existence of this Agreement) to
anyone, except to my immediate family or my legal and financial advisors.


21.I will comply with the MMSEA (Medicare, Medicaid, and SCHIP Extension Act of
2007). I have not, as of today, incurred any medical expenses as a Medicare
beneficiary, and am not aware of any medical expenses that Medicare has paid on
my behalf and for which the Company may be liable.


22.I agree to resolve any disputes through negotiation, mediation and
arbitration. Any controversy, dispute or claim arising out of or relating to
this Agreement or its breach will first be settled through good faith
negotiation. If the dispute cannot be settled through negotiation, we agree to
attempt in good faith to settle the dispute by mediation administered by JAMS,
an alternative dispute resolution service. If we are unsuccessful at resolving
the dispute through mediation, we agree to binding arbitration administered by
JAMS pursuant to its Employment Arbitration Rules & Procedures and subject to
JAMS Policy on Employment Arbitration Minimum Standards of Procedural Fairness.
Judgment on the Award may be entered in any court having jurisdiction.




--------------------------------------------------------------------------------






BY SIGNING THIS AGREEMENT, I STATE THAT:


(A) THE COMPANY ADVISED ME TO CONSULT AN ATTORNEY, AT MY OWN EXPENSE, AND THAT I
HAVE HAD AN OPPORTUNITY TO DO SO, BEFORE SIGNING THIS AGREEMENT;


(B) I UNDERSTAND THAT IN ORDER TO RECEIVE THE SEPARATION PAY AND BENEFITS, I
MUST SIGN AND RETURN THIS AGREEMENT NO LATER THAN TWENTY-ONE DAYS AFTER I
RECEIVE IT;


(C) I UNDERSTAND THAT I HAVE (AT LEAST) SEVEN DAYS TO REVOKE THIS AGREEMENT
AFTER SIGNING IT, PURSUANT TO PARAGRAPH 19 ABOVE; AND


(D) THIS AGREEMENT IS WRITTEN IN A CLEAR AND STRAIGHT-FORWARD MANNER, THAT I
UNDERSTAND ITS TERMS, AND THAT I HAVE MADE A VOLUNTARY DECISION TO SIGN IT.


Agreed to and accepted by, on this 31st day of Oct, 2015.


Witness:                               EMPLOYEE:
    
/s/ Natalie Pavelek                        /s/ Bruce R. Shaw
Bruce R. Shaw


Agreed to and accepted by, on this 29th day of October, 2015.


Holly Energy Partners, L.P.


By: HEP Logistics Holdings, L.P., its general partner


By: Holly Logistic Services, L.L.C.,
its general partner


/s/ Michael C. Jennings    
Michael C. Jennings
CEO and President    


Holly Logistic Services, L.L.C.
HollyFrontier Payroll Services, Inc.
HollyFrontier Corporation


/s/ Michael C. Jennings    
Michael C. Jennings
CEO and President




--------------------------------------------------------------------------------




ATTACHMENT A


Employee Name:             Bruce R. Shaw


Job Title:                 President


Last Date of Employment:
November 2, 2015



Local HR Contact:            Natalie Pavelek


Separation Pay and Benefits

(The benefits noted in this section are conditioned upon your execution of the
Separation Agreement and Release of Claims and your continued employment through
the Last Date of Employment. In addition, to be eligible for the benefits noted
in this section, you must not exhibit any gross neglect of your job duties
through your Last Date of Employment.)


Lump Sum Amount:
$574,124



•The lump sum amount will be payable to you and reported on a Form W-2 and is
subject to taxes and other withholdings. The lump sum amount will be paid within
thirty days after your Last Date of Employment. This amount will be paid within
thirty days after your Last Date of Employment or thirty days after you sign
this Agreement, whichever is later.


Vesting of Long Term Incentive Awards:
•On the eighth (8th) day after you sign and return this Agreement to the
Company, but not before your Last Date of Employment (and only if you have not
revoked this Agreement within the seven-day period described in paragraph 19 of
this Agreement), you will become fully vested in, and the restrictions will
lapse on the following awards of restricted units:


Grant Date
Restricted Shares/Units that Vest
March 2013
2,244 units (third tranche)
 
 
November 2013
3,564 units (second tranche)


October 2014
3,228 units (first tranche)



•In addition, you will become fully vested in 9,020 performance units initially
granted to you in March 2013.


•Payment of these restricted units and performance units will be subject to tax
withholdings and reported as income on a Form W-2.


•The remaining 30,396 unvested restricted and performance units granted to you
in November 2013 and in October 2014 will become null and void and be forfeited
to Holly Energy Partners, L.P. on your Last Date of Employment.




--------------------------------------------------------------------------------








Other Unconditional Benefits

COBRA Coverage:
• If you wish to participate in COBRA, you have 60 days from the termination of
your current health benefits to make your election. You will be solely
responsible for making a timely COBRA election and for paying all COBRA premiums
in a timely manner. Please note that COBRA rates may change, and that the
Company reserves the right to modify or replace benefit plans.
You will receive in the mail from Conexis, after your Last Date of Employment,
documents describing the COBRA health benefits available to you.  You will need
to review packet and elect during your eligible enrollment period if desired. If
you elect to continue health benefits through COBRA, it will be your
responsibility to pay the required premiums in a timely manner. 
Life Insurance and Accidental Death and Dismemberment Coverage:
• The Sun Life and AD&D products/coverage may be converted from group to
individual coverage. To do so, you must apply directly to the insurance provider
within 30 days after you lose coverage. Forms to convert to an individual policy
will be provided to you at the time of your separation.


2015 Annual Bonus Accrued and Unused Vacation Time:
• Your 2015 annual bonus and accrued and unused vacation is included in your
lump sum severance payment set forth above. No additional payments will be made
to you for those benefits.


401(k) Plan:
• As a participant in the 401(k) Retirement Plan, the applicable plan rules will
govern your options with respect to managing your account balance and or
receiving distributions, as applicable, under the plan. Additional detail will
be provided to you following your Last Date of Employment. Principal Financial
Group will mail you a choices packet to your home address approximately 21 days
after your Last Date of Employment. You may also contact Principal at
1-800-547-7754 if you have any general questions concerning your options.


Non-Qualified Deferred Compensation Plan:
• As a participant in the Non-Qualified Deferred Compensation Plan, the
irrevocable election you have previously made regarding the treatment of your
account balance at the time of separation will govern the treatment of your
account balance. You may also contact Principal at 1-800-999-4031 if you have
any general questions concerning your options.






